Citation Nr: 0712434	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  98-11 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than June 2, 
1993, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 1, 
1998, for the grant of special monthly compensation based on 
housebound status.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1966 to 
June 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from various rating decisions of the RO.

In April 1994, the RO granted service connection and assigned 
an initial 30 percent rating for PTSD, effective June 2, 
1993.  The veteran filed a notice of disagreement (NOD) with 
the assigned rating for PTSD, as well as with the effective 
date assigned, in April 1995.  The veteran also expanded the 
issues by including a claim of entitlement to a total rating 
based on individual unemployability (TDIU).  In December 
1995, the RO increased the rating for PTSD to 70 percent, 
effective June 2, 1993, and awarded a TDIU. 

In a February 1997 letter, the RO requested that the veteran 
clarify the issues raised in his April 1995 notice of 
disagreement.  In an October 1997 statement, the veteran 
responded that he only disagreed with the effective date 
assigned for the grant of service connection for PTSD.  In a 
December 1997 statement, the veteran reiterated that he was 
in disagreement with the effective date assigned for the 
grant of service connection for PTSD, and he was in complete 
agreement with the December 1995 rating decision assigning a 
70 percent rating for PTSD and awarding a TDIU.  Following 
these statements, the RO issued a statement of the case (SOC) 
in May 1998 on the issue of entitlement to an earlier 
effective date for the award of service connection for PTSD.  
The veteran filed a substantive appeal in June 1998.  In 
February 1999, the RO granted a 100 percent rating for PTSD, 
effective August 1, 1998.

In a July 2002 rating decision, the RO, inter alia, granted 
the veteran special monthly compensation based on housebound 
status, effective August 1, 1998.  In July 2003, the veteran 
filed a statement (which the Board now construes as a NOD 
with the effective date assigned for the award of special 
monthly compensation, as discussed below).

In a May 2003 decision, the Board denied the veteran's claim 
for an earlier effective date for the grant of service 
connection for PTSD.  The veteran filed a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).  In November 2003, Counsel for the VA Secretary 
filed with the Court a Brief arguing that the Court should 
vacate and remand the Board's May 2003 decision.  In an Order 
dated in November 2005, the Court granted the Secretary's 
motion, vacating the May 2003 Board decision and remanding 
the matter to the Board for further proceedings consistent 
with the Order.

As a final preliminary matter, the Board notes that the 
Military Order of the Purple Heart (MOPH) previously 
represented the veteran in this appeal.  However, after the 
Court's remand, in April 2006, the veteran filed with the 
Board a statement indicating that he no longer wanted to be 
represented by that organization, and that he wished to 
proceed in the appeal pro se.  The Board recognizes the 
change in representation.

For the reasons expressed below, the matters set forth on the 
preceding page are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action, on his part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).   To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Subsequent 
judicial decisions have clarified the duties to notify and 
assist imposed by the VCAA, to include Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); and Mayfield v. Nicholson, 20 Vet. App. 
537 (2006).  

Considering the record in light of the VCAA, the Board finds 
that all notification action needed to render a fair decision 
on the claim for an effective date earlier than June 2, 1993, 
for the grant of service connection for PTSD, has not been 
accomplished.  In the November 2005 Order, the Court 
indicated that the Board erred by failing to ensure that the 
Secretary complied with his duty to notify pursuant to 
38 U.S.C.A. § 5103(a).  Although in August 2001, the RO sent 
the veteran a letter explaining VA's duty to assist, the 
Board notes that the RO did not inform the veteran of what is 
needed to substantiate a claim for an earlier effective date.  
See  Pelegrini, supra;  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

While, in his November 2003 Reply Brief, the veteran argued 
that a remand of his claim to the RO would be fruitless and 
is unnecessary, the Board emphasizes that a remand by the 
Court confers on the appellant, as a matter of law, the right 
to compliance with the remand instructions, and imposes upon 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Given the Court's Order-and, because action by the 
RO is required to satisfy the notification provisions of the 
VCAA. (see Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), the Board 
has no alternative but to remand this matter to the RO for 
notice meeting the requirements of the VCAA.   

As such, on remand, the RO should, through VCAA-compliant 
notice, give the veteran another opportunity to present 
information and/or evidence pertinent to the claim for an 
effective date earlier than June 2, 1993, for the grant of 
service connection for PTSD, notifying him that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2006) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period).  The RO should request that the 
veteran furnish all pertinent evidence in his possession (of 
which he was not previously notified).  

In its November 2005 Order, the Court also noted that the 
Board erred by failing to address whether an August 13, 2002, 
correspondence from the veteran constituted an NOD with the 
July 2002 rating decision awarding special monthly 
compensation.  In this regard, the Board notes that, in an 
August 2002 letter, the veteran asserted that the RO "got 
the effective date of the special monthly award wrong."  The 
Board also notes that, in a July 2003 letter, received by the 
RO within one year after the July 2002 RO rating decision, 
the veteran stated that he was disagreeing with the effective 
date of entitlement to special monthly compensation.  The 
Board observes that either of these documents can be accepted 
as a timely-filed NOD.  See 38 C.F.R. §§ 20.200, 20.201, 
20.300 (2006).   

By filing a timely and valid NOD with the RO's July 2002 
rating decision, the veteran initiated appellate review of 
the claim for an effective date earlier than August 1, 1998, 
for the grant of special monthly compensation based on 
housebound status.  The next step in the appellate process is 
for the RO to issue to the veteran an SOC summarizing the 
evidence relevant to this issue, the applicable legal 
authority, and the reasons for the RO's determination.  See 
38 C.F.R. § 19.29 (2006); Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v Gober, 10 Vet. App. 433, 436 
(1997).

Consequently, the claim for an effective date earlier than 
August 1, 1998, for the grant of special monthly compensation 
based on housebound status must be remanded to the RO for the 
issuance of an SOC.  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2006).

Although, without a perfected appeal, the aforementioned 
claim is not properly before the Board, for the sake of 
efficiency, the RO's notice letter to the veteran regarding 
the claim for an earlier effective date for the grant of 
service connection for PTSD should include reference to this 
claim, as well.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and/or development 
action required by the VCAA prior to adjudicating the claim.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative VCAA-compliant 
corrective notice specific to the claim an 
effective date earlier than June 2, 1993, 
for the award of service connection for 
PTSD.  The RO's letter should include 
specific notice as to the type of evidence 
needed to substantiate the claim.  

The RO should request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any outstanding medical records 
pertaining to either claim for an earlier 
date (addressed above) that are not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain the 
type of evidence that is his ultimate 
responsibility to submit.  

The RO's letter must also clearly explain 
to the veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claims within the one-year 
period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim for an 
effective date earlier than June 2, 1993, 
for the award of service connection for 
PTSD, in light of all pertinent evidence 
and legal authority.  

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran an appropriate supplemental SOC 
(SSOC) that includes clear reasons and 
bases for all determinations, and afford 
him the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

5.  The RO should issue to the veteran an 
SOC addressing the claim for an effective 
date earlier than August 1, 1998, for the 
grant of special monthly compensation 
based on housebound status.  Along with 
the SOC, the RO must furnish to the 
veteran a VA Form 9 (Appeal to Board of 
Veterans' Appeals), and afford him the 
applicable time period for perfecting an 
appeal as to the pertinent issue.

The veteran is hereby reminded that 
appellate consideration of the claim for 
an effective date earlier than August 1, 
1998, for the grant of special monthly 
compensation based on housebound status 
may be obtained only if a timely appeal is 
perfected.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall (cited 
to above).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

